Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 23 recites a base having a flat plate shape configured to contact an upper surface of the cutting material…
The previously examined claims, for example claim 5 shows the notification piece is a ring-shaped wire, have two-way distinction and a search burden compared to new claim 23. For example:
The device of claim 5 does not require the base having a flat plate shape configured to contact an upper surface of the cutting material of claim 23 and conversely, the device of claim 23 does not require the notification piece is a ring-shaped wire of claim 5. 
Since applicant has received an action on the merits for the originally presented and elected invention, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statements submitted on 09/27/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last paragraph of claim 1 “a notification piece configured to deform and provide a notification when the housing portion is damaged to the extent that the housing portion cannot retain the suspending piece” is vague and unclear what structures are actually claimed. The preamble of claim 1 is “a portable cutting machine”.  From this preamble, it appears Applicant is seeking protection for the portable cutting machine by itself, without any damaged on its housing portion. However, the term of the last paragraph “when the housing portion is damaged to the extent that the housing portion cannot retain the suspending piece” (it is unclear how it is impacted, in order to get a damage), off course, the housing portion and the notification piece can be damaged or destroyed in many different ways, for an example in the rejections below, therefore, it is unclear what structures are actually claimed in this portable cutting machine and it is unclear whether Applicant is seeking protection for a good condition or a damaged condition of the portable cutting machine. Claim 22 has the same issue.
If any prior art shows the structure of the portable cutting machine and is capable of being damaged and destroyed, it would meet the claimed invention, right? Clarification is required.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlessmann (US 5330138).
Regarding claim 1, as best understood, Schlessmann shows a portable cutting machine (Figure 1 shows a whole trimmer) configured to perform a cutting process (lawn mower), comprising:
an electric motor (Col. 2, line 29) configured to rotate a rotary cutting tool (3, 4) so as to cut into a cutting material;
a housing (1) that houses the electric motor and has a housing portion (1a, Figure 4) configured to receive and retain a suspending piece (12) that is configured to be also supported by a separate component (22) from the portable cutting machine; and
a notification piece (spring 28 having legs 29, 30, the notification is a compression or an uncompressing spring) configured to deform and provide a notification when the housing portion is damaged to the extent that the housing portion cannot retain the suspending piece (as the claim is written, it is unclear how the housing portion is impacted to be damaged, therefore, Schlessmann’s Figure 3, indicate if the housing part 1a is broken, the art cable segment 12 is not retained in the housing).
Regarding claim 3, Schlessmann shows that the housing portion includes a connecting hole (18) that is configured to receive the suspending piece.
Regarding claim 4, Schlessmann shows that the suspending member piece (22, Figure 3) is configured to be inserted through an inner peripheral side of the notification member piece and the connecting hole so as to be connected to the connecting housing portion (see Figures 2-3, the latch means 22 having lugs 20 connecting the spring 28 and the housing portion 1a).
Regarding claim 5, Schlessmann shows that the notification member piece is a ring-shaped wire (see the coil spring 28, Figure 3).
Regarding claim 6, Schlessmann shows that the housing portion (1a, Figure 3) includes the connecting hole (see the discussion in claim 3 above), and the suspending piece (12) is configured to be inserted into the connecting hole so as to be connected to the housing portion.
Regarding claim 7, Schlessmann shows that the notification piece (the spring 28) is configured to provide the notification when moved by the suspending piece (Figure 4, the spring is deformed when the latch 22 is lifted).
Regarding claims 8-9, Schlessmann shows that the notification piece is configured such that a first portion of the notification piece is located outside of the connecting part housing portion when providing the notification (Figures 3-4, the spring 28 is outside the housing portion 1a) and wherein the notification piece is configured such that another portion of the notification piece is retained within the housing portion when providing the notification (Figures 3-4, the spring 28 is within the housing portion 1a).
Regarding claim 10, Schlessmann shows that the suspending piece (12) is attached to the notification piece when the notification piece is providing the notification (the segment 12 is capable of being attached or contacted the spring 28 since the spring 28 is exposed within the opening 18 as seen in Figure 2). 
Regarding claim 21, Schlessmann shows that the notification piece is configured to retain the suspending piece when the housing portion is damaged to the extent that the housing portion cannot retain the suspending piece (as the claim is written, it is unclear how the notification piece is configured to retain the suspending piece while the housing portion is damaged. See the discussion “damaged or damage” in claim 1 above, see Figure 3, the closured or latch 12 having the clamp surface 23 is capable of retaining the segment 12 for a movement).
Regarding claim 22, Schlessmann shows that the housing includes a handle portion (Figures 1 and 3, the handle stars from the reference “5” to the end of the housing, where the reference “7” is);
one end of the notification piece is connected to the handle portion (all parts are connected; therefore, it is unclear whether it requires to direct or indirect connect to the handle, see figure 3, the leg 30 indirectly connects to the handle via many parts); and
the notification piece (12) is configured to visually indicate to a user of the portable cutting tool of damage to the housing portion by deformation of the notification piece with respect to the one end such that another end of the notification piece moves from inside to outside the handle portion (as the claim is written, it is vague and unclear how much the damage or impact is, see Figure 4, indicate if the housing 1 including the housing portion 1a is impacted or damaged, the spring is capable of being popped out from the housing or the handle portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over  Nakashima (US 2015/0266201) in view of Schlessmann.
Regarding claims 1-2, Nakashima shows a portable cutting machine (Figure 1) configured to perform a cutting process comprising: 
an electric motor (23) configured to rotate a rotary cutting tool (21) so as to cut into a cutting material;
a housing for housing the motor (Figure 1); and a handle portion (20) extending along the rotary cutting tool (Figure 2) in a forward/rearward direction, wherein the handle portion is a rear part of the handle portion (Figure 2).
Nakashima also discusses a hook (30) to suspend the tool, but  Nakashima fails to discuss a specific details of the suspending tool that has a notification piece, a suspending piece…etc., as set forth in the claim 1,
However, Schlessmann shows the suspending tool including the notification piece, the suspending piece…etc., as stated in the 102 section. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hook of Nakashima to have a notification piece, a suspending piece…etc., as taught by Schlessmann, 
since this is known an alternative way for the same purpose of suspending.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/8/2022